Citation Nr: 0125796	
Decision Date: 11/02/01    Archive Date: 11/13/01

DOCKET NO.  00-09 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether a timely substantive appeal was filed on the 
issue of whether there was clear and unmistakable error (CUE) 
in the July 1, 1992, rating decision that denied an increased 
evaluation for psoriasis, rated as 30 percent disabling.

2.  Whether a timely substantive appeal was filed on the 
issue of entitlement to an increased evaluation for 
psoriasis, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
July 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the claims of CUE in the 
July 1, 1992, rating decision which denied an increased 
evaluation for psoriasis, rated as 30 percent disabling and 
also denied an increased evaluation for psoriasis, evaluated 
as 30 percent disabling.  The claims file was transferred to 
the Board from the RO in Muskogee, Oklahoma, the location in 
which the veteran's Board hearing took place.  However, the 
Muskogee, Oklahoma, RO does not have original jurisdiction of 
the claim and has not adjudicated any part of the claims.

In June 2001, a Travel Board hearing was held before the 
undersigned, who is a member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7107(c) (West Supp. 2001).  The issue of 
timeliness of the aforementioned claims was raised at the 
hearing and the local representative requested that the 
claims file be sent to the national representative to present 
additional argument on the issue of timeliness.  A transcript 
of that hearing is of record.

In August 2001, the claims folder was routed to the 
Washington Appeals Office of The American Legion so that the 
national representative might present brief presentation or 
legal argument with respect to the issue of whether there was 
a timely substantive appeal.  No response specifically to the 
timeliness issue was received.  

This case is now ready for appellate review.


FINDINGS OF FACT

1.  The January 7, 1999 rating decision found no clear and 
unmistakable error in the July 1, 1992 rating decision that 
denied an increased evaluation for psoriasis, and also denied 
an increased evaluation for psoriasis, currently rated as 
30 percent disabling.  Notification of the decision was sent 
to the veteran by letter dated January 12, 1999.  

2.  A notice of disagreement (NOD) to the aforementioned 
denials was received by the RO on January 5, 2000.  

3.  A February 18, 2000, statement of the case (SOC) was sent 
to the veteran with instructions for perfecting the appeal.  

4.  A VA Form 9 was received by the Muskogee, Oklahoma, RO on 
April 17, 2000.  

5.  The VA Form 9 was received in the North Little Rock, 
Arkansas, RO on May 1, 2000.


CONCLUSION OF LAW

The veteran's substantive appeal was not timely with respect 
to the issues of whether there was clear and unmistakable 
error in the July 1, 1992 rating decision that denied an 
increased evaluation for psoriasis, and entitlement to an 
increased evaluation for psoriasis, currently evaluated as 
30 percent disabling.  38 U.S.C.A. § 7105(b)(1),(d)(3) (West 
1991); 38 C.F.R. §§ 20.300, 20.302 (b) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

On August 13, 1997, the veteran submitted a claim to the 
Muskogee, Oklahoma, RO indicating that he believed there was 
clear and unmistakable error in the July 1, 1992, rating 
decision which denied an increased evaluation for psoriasis, 
evaluated as 30 percent disabling.  This claim was forwarded 
and received by the North Little Rock, Arkansas, RO on 
August 25, 1997.  The North Little Rock, Arkansas, RO has 
adjudicated all issues relating to these claims and all 
notices have gone to the veteran from the North Little Rock 
RO.  

In November 1997, the North Little Rock, Arkansas, RO sent 
the veteran a letter indicating the criteria for a valid 
claim for clear and unmistakable error.  

On September 1, 1998, the veteran sent a statement in support 
of his claim to the North Little Rock, Arkansas, RO.  By 
rating decision of January 7, 1999, the North Little Rock, 
Arkansas, RO determined that there was no clear and 
unmistakable error in the July 1, 1992 rating decision 
denying an increased evaluation for psoriasis and also 
denying an increased evaluation for psoriasis, currently 
evaluated as 30 percent disabling.  A January 12, 1999 letter 
informing the veteran of the decision on both of these claims 
was sent with an enclosed copy of the reasons for the 
decision and the veteran's appellate rights. 

On January 5, 2000, a NOD was received by the North Little 
Rock, Arkansas, RO from the veteran disagreeing with the 
January 1999 rating decision.  On February 18, 2000, a SOC 
from the North Little Rock, Arkansas RO was sent to the 
veteran in response to his NOD.  He was informed that if he 
decided to continue his appeal, he would need to complete and 
file the enclosed VA Form 9 (substantive appeal).  
Instructions indicating what he needed to do, how much time 
he had to do it, and how to go about getting assistance were 
included.  He was also given his hearing rights and told to 
let the RO know if he did not receive a copy of the Form 9 
with his mailing.   

On April 17, 2000, the veteran submitted a Form 9 to the 
Muskogee, Oklahoma, RO.  It was thereafter received by the 
North Little Rock, Arkansas, RO on May 1, 2000.  

On June 20, 2001, a Travel Board hearing was held at the 
Muskogee, Oklahoma, RO before the undersigned.  At that 
hearing, the issue of whether a timely substantive appeal was 
submitted as to the aforementioned claims was raised and 
addressed.  His local representative requested that the case 
be routed to the American Legion Appeals Office in 
Washington, D.C., so that the national office could make a 
presentation or legal argument with respect to the timeliness 
issue.  On August 20, 2001, the case was routed to the 
requested national representative in the Washington, D.C., 
office to provide the American Legion an opportunity to 
review the file for a written brief presentation or legal 
argument with respect to the timeliness issue.  In 
September 14, 2001, a written brief presentation was made on 
behalf of the veteran's claims for increased evaluation and 
clear and unmistakable error.  The representative indicated 
that a timely NOD and substantive appeal were of record.  No 
argument was made to the issue of timeliness.  


II.  Legal Analysis

A.  Veterans Claims Assistance Act

During the pendency of this claim, there has been a 
substantial change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which redefined VA's duty to assist, enhanced 
its duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim, and eliminated 
the well-grounded-claim requirement.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2000).  
Regulations have recently been adopted in accordance with the 
VCAA.  See  66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.102, 3.156, 
3.159, 3.326)).

In this case, there is no issue as to substantial 
completeness of the application or notice of the requirements 
to substantiate the claim or assistance in obtaining evidence 
to support the claim.  On the contrary, the issue in this 
case is whether an appeal has been perfected in order to 
confer jurisdiction on the Board to consider the claims. 

The Board has the authority to adjudicate in the first 
instance the question of timeliness of a substantive appeal 
and may dismiss an appeal in the absence of a timely-filed 
substantive appeal.  VAOPGCPREC 9-99.  However, the Board 
should afford the claimant appropriate procedural protections 
to ensure adequate notice and opportunity to be heard on the 
question of timeliness.

With respect to this issue, the veteran was provided notice 
of the applicable law at his Travel Board hearing on 
June 20, 2001.  He was also given the opportunity to present 
evidence and argument on this point.  His local 
representative presented an addendum to his Form 646, 
Statement of Representative In Appealed Case.  The addendum 
indicated that the veteran's substantive appeal was timely 
mailed and received by VA; however, it was date-stamped at 
the RO at North Little Rock, Arkansas after the time limit.  
The veteran's national representative was also given an 
opportunity to present argument on the issue of timeliness.  
His Written Brief Presentation indicated that the NOD and 
substantive appeal were timely and of record.  No further 
argument as to timeliness was made.  The veteran has been 
provided appropriate notice and opportunity to present 
argument or evidence with respect to these issues, and no 
further action is required in order to comply with the VCAA 
and its implementing regulations.  There is no prejudice to 
the Board's consideration of whether timely substantive 
appeal was filed, because the veteran has had such notice and 
opportunity, and because issues as to timeliness shall be 
decided by the Board.  38 U.S.C.A. § 7105(d)(3) (West 1991).

B.  Timeliness

Appellate review is initiated by a NOD and completed 
substantive appeal after a SOC has been furnished.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.200 (2001).  A NOD or 
substantive appeal must be filed with the VA office from 
which the veteran received notice of the determination being 
appealed unless notice has been received that the applicable 
Department of Veterans Affairs records have been transferred 
to another Department of Veterans Affairs office.  38 
U.S.C.A. § 7105(b)(1) (West 1991); 38 C.F.R. § 20.300 (2001).

A substantive appeal is timely if it is received within one 
year of the date the veteran was notified of the denial of 
his claim, or within 60 days after the SOC was issued, 
whichever period is later.  38 U.S.C.A. § 7105(d)(3); 
38 C.F.R. § 20.302(b).  The 60-day period may be extended for 
a reasonable period on request for good cause shown.  
38 U.S.C.A. § 7105(d)(3).  Regulations further specify that a 
request for such an extension must be in writing and must be 
made prior to expiration of the time limit for filing.  
38 C.F.R. § 20.303.

Since the February 18, 2000, SOC was issued more than one 
year after the veteran's initial January 12, 1999, 
notification of the adverse action, the veteran had to submit 
a substantive appeal within 60 days of the date of the SOC 
for it to be timely.  Applicable law and regulations provide 
that it must be filed at the "activity which entered the 
determination with which disagreement is expressed."  38 
U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.300.  The veteran filed 
his substantive appeal at the Muskogee, Oklahoma, RO, which 
received it on April 17, 2000, within the 60-day time period.  
However, the office from which the veteran received notice of 
the determinations being appealed was the North Little Rock, 
Arkansas, RO.  The North Little Rock Arkansas, RO did not 
receive the substantive appeal until May 1, 2000, after the 
60 day time limit.  The record does not contain any written 
request for an extension of time in which to submit the 
appeal.  Thus, the veteran's substantive appeal is not timely 
to the January 7, 1999 rating; therefore, the Board does not 
have jurisdiction over the appeal.  38 U.S.C.A. § 7105.

In cases such as this, where the law is dispositive, the 
claim should be denied because of the absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

As the veteran's substantive appeal was not timely with 
respect to the issues of whether there was clear and 
unmistakable error in the July 1, 1992 rating decision that 
denied an increased evaluation for psoriasis, and entitlement 
to an increased evaluation for psoriasis, currently evaluated 
as 30 percent disabling, the appeals are dismissed.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

